It is the opinion of the writer that the acts, with the commission of which plaintiff is charged in the criminal prosecutions herein complained of, do not come within the provisions of Sections 13063 and 13064, General Code.
The facts alleged in the petition, which for the purpose *Page 468 
of the demurrer are to be treated as true, convince the writer that the criminal proceedings are vexatious and threaten destruction of and irreparable injury to plaintiff's vested property rights, for the redress of which his remedy at law is entirely inadequate. In such case, equity should intervene and exercise its preventive powers for the purpose of affording to plaintiff adequate protection against the threatened harm. The fact that the validity of the statutes invoked is not challenged is wholly immaterial where the offenses charged do not come thereunder.
A writ of injunction should have been issued and the judgment of the Court of Appeals should be reversed.